Case Case
     8:20-mj-01807-TGW
          1:20-cr-00412-ATDocument
                            Document
                                   7 16-2
                                     Filed 08/20/20
                                           Filed 08/21/20
                                                     Page Page
                                                          1 of 4 1PageID
                                                                   of 4 35
Case Case
     8:20-mj-01807-TGW
          1:20-cr-00412-ATDocument
                            Document
                                   7 16-2
                                     Filed 08/20/20
                                           Filed 08/21/20
                                                     Page Page
                                                          2 of 4 2PageID
                                                                   of 4 36
Case Case
     8:20-mj-01807-TGW
          1:20-cr-00412-ATDocument
                            Document
                                   7 16-2
                                     Filed 08/20/20
                                           Filed 08/21/20
                                                     Page Page
                                                          3 of 4 3PageID
                                                                   of 4 37
Case Case
     8:20-mj-01807-TGW
          1:20-cr-00412-ATDocument
                            Document
                                   7 16-2
                                     Filed 08/20/20
                                           Filed 08/21/20
                                                     Page Page
                                                          4 of 4 4PageID
                                                                   of 4 38
